Atkinson, J.
In an action against a railroad company for damages from personal injuries received while the plaintiff was a passenger on one of the trains of the defendant, the plaintiff obtained a verdict for $200. The defendant made a motion for new trial, based on the general grounds a,nd certain amended grounds, one of which complains of a ruling on the admissibility of evidence, and the others complain of the charge of the court and omission and refusal to charge. Error was assigned upon the judgment overruling the motion for new trial. Upon careful consideration of all the grounds of the motion for new trial, no error appears, for any reason assigned, sufficient to require a reversal of the judgment.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.

Action for damages. Before Judge Mathews. Bibb superior court. July 2, 1914.
Harris & Harris, for plaintiff in error.
Napier, Maynard & Plunlcelt, contra.